Opinion filed August 31,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00161-CR 
                                                    __________
 
                            CAROL
JOHNENE MORRIS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 441st District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR36894
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Carol
Johnene Morris appeals from the denial of a pretrial application for writ of
habeas corpus.  Morris filed an application for writ of habeas corpus seeking
dismissal of the reindictment in this cause charging her with a theft offense. 
The trial court denied Morris’s application, and she timely filed a notice of
appeal.  We dismiss.[1]

Subsequent
to the filing of this appeal, Morris was tried and convicted in this cause. Because
she has already been convicted of the underlying offense and is no longer
subject to pretrial confinement, Morris’s appeal of the denial of her pretrial
application is moot.  Martinez v. State, 826 S.W.2d 620 (Tex. Crim. App.
1992).  Morris’s remedy now lies by way of appeal of her conviction.  
            This
appeal is dismissed as moot. 
 
 
                                                                                                PER
CURIAM
 
August 31, 2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]On this same day in Cause No. 11-10-00162-CR, we have
affirmed the trial court’s order denying Morris’s pretrial application for writ
of habeas corpus stemming from a separate indictment for theft in Trial Court Cause
No. CR37161.